DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The Amendment filed August 27, 2021 has been entered.  Claims 1-2, 4-11 remain pending in the application.  
Allowable Subject Matter
Claims 1-2, 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance:  With respect to independent claim 1, prior art doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter: “a closed-cross section portion 2Application No. 16/733,824 Docket No. 742425-000521positioned at each of said vehicle-body right-and-left both side wall parts extending along the vehicle vertical direction which is formed by a side panel and a plate member interconnecting an upper end of the rear wheel house and an upper end portion of a rear pillar along the vehicle vertical direction and joined to the side panel.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.H./Examiner, Art Unit 3612                                                                                                                                                                                                        
/Dennis H Pedder/Primary Examiner, Art Unit 3612